Exhibit 10.5

FOURTH AMENDMENT TO
EMPLOYMENT AND SEVERANCE BENEFITS AGREEMENT

 

FOURTH AMENDMENT TO EMPLOYMENT AND SEVERANCE BENEFITS AGREEMENT

(the "Agreement"), dated as of January 3, 2005, between CHESAPEAKE CORPORATION,
a Virginia corporation (the "Company"), and THOMAS H. JOHNSON (the "Executive").



WHEREAS

, the Company and the Executive entered into an Employment and Severance
Benefits Agreement dated as of July 17, 1997; which Agreement was amended by a
First Amendment to Employment and Severance Benefits Agreement on September 13,
1999, by a Second Amendment to Employment and Severance Benefits Agreement on
August 28, 2001, and by a Third Amendment to Employment and Severance Benefits
Agreement on April 22, 2003; and



WHEREAS

, the Committee of Independent Directors of the Board of Directors and the
Executive Compensation Committee of the Board of Directors desire to further
amend the Agreement.



NOW, THEREFORE

, the Agreement is hereby amended in the following respects:



Section 3(a) of the Agreement is amended to replace the first sentence thereof
with the following:

(a) The Company agrees to employ the Executive throughout the Employment term as
its Chairman of the Board of Directors & Chief Executive Officer, with a job
description, responsibilities and duties commensurate with such position:
provided however, that the Company may terminate the Executive's employment
hereunder at any time in accordance with Section 7 hereof.

Section 4(a) of the Agreement is amended to replace the first sentence thereof
with the following:

(a) Pay the Executive as compensation for his services hereunder a cash amount
on an annual base salary as last approved by the Committee of Independent
Directors, which base salary shall be reviewed on an annual basis for possible
increase in light of business conditions, competitive considerations, increases
given to other employees of the Company and the Executive's performance,
provided that such salary shall not be reduced below the salary in effect
immediately prior to such review.

Section 5 of the Agreement is amended to read as follows:

5. Annual Incentive Compensation. The Company shall permit the Executive to
participate in the Company's Annual Incentive Program (or such comparable
successor program that may be in effect from time to time), with a target
incentive amount of not less than 70% of base salary.

Except as provided above, the terms of the Agreement, dated July 17, 1997, and
the terms of the First Amendment to Employment Severance Benefits Agreement,
dated September 19, 1999, the Second Amendment to Employment Severance Benefits
Agreement, dated August 28, 2001, and the Third Amendment to Employment
Severance Benefits Agreement, dated April 22, 2003, shall remain in effect.



IN WITNESS WHEREOF

, the Company has cause this Fourth Amendment to Employment and Severance
Benefits Agreement to be duly executed on its behalf and the Executive has duly
executed this Fourth Amendment to Employment and Severance Benefits Agreement,
all as of the date first written above.



 

EXECUTIVE

CHESAPEAKE CORPORATION

_/s/ Thomas H. Johnson ________________

_/s/ Sir David Fell______________________

Thomas H. Johnson

Sir David Fell



Director

 

_/s/ J.P. Causey Jr.______________________

 

J.P. Causey Jr.

 

Executive Vice President, Secretary &

 

General Counsel